Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ACEH Capital, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed           ACE Capital, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  PO Box 610108
                                  Redwood City, CA 94061-0108
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Mateo                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 21-30299               Doc# 1       Filed: 04/21/21           Entered: 04/21/21 07:58:19                    Page 1 of 88
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    ACEH Capital, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




              Case: 21-30299                Doc# 1          Filed: 04/21/21            Entered: 04/21/21 07:58:19                       Page 2 of 88
Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
Debtor    ACEH Capital, LLC                                                                               Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
              Case: 21-30299                      Doc# 1         Filed: 04/21/21            Entered: 04/21/21 07:58:19                     Page 3 of 88
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor   ACEH Capital, LLC                                                          Case number (if known)
         Name

                             $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




             Case: 21-30299      Doc# 1         Filed: 04/21/21        Entered: 04/21/21 07:58:19               Page 4 of 88
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Debtor    ACEH Capital, LLC                                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       4/21/2021
                                                  MM / DD / YYYY


                             X   /s/ Victoria Wang                                                        Victoria Wang
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Eric A. Nyberg                                                        Date    4/21/2021
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Eric A. Nyberg 131105
                                 Printed name

                                 Kornfield, Nyberg, Bendes, Kuhner & Little P.C.
                                 Firm name

                                 1970 Broadway, Ste 600
                                 Oakland, CA 94612
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     510-763-1000                  Email address


                                 131105 CA
                                 Bar number and State




              Case: 21-30299             Doc# 1         Filed: 04/21/21             Entered: 04/21/21 07:58:19                     Page 5 of 88
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          4/21/2021                               X /s/ Victoria Wang
                                                                       Signature of individual signing on behalf of debtor

                                                                       Victoria Wang
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




            Case: 21-30299                    Doc# 1            Filed: 04/21/21             Entered: 04/21/21 07:58:19          Page 6 of 88
 Fill in this information to identify the case:

 Debtor name            ACEH Capital, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        2,500,686.96

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                983.21

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,501,670.17


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           168,443.07


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,823,145.09


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,991,588.16




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case: 21-30299                             Doc# 1                Filed: 04/21/21                         Entered: 04/21/21 07:58:19                                   Page 7 of 88
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Wells Fargo                                             checking                        7117                                       $983.21




           3.2.     Wells Fargo                                             Payroll                         6785                                             $0.00




           3.3.     Wells Fargo Bank                                        Secure Fund Acct                6777                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $983.21
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case: 21-30299                    Doc# 1            Filed: 04/21/21       Entered: 04/21/21 07:58:19                 Page 8 of 88
 Debtor         ACEH Capital, LLC                                                             Case number (If known)
                Name


        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used     Current value of
           property                                       extent of           debtor's interest      for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19              Page 9 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.1.     APN 3029-008-002
                     Undeveloped land
                     Los Angeles County
                     VAC/145 STE/VIC
                     AVE P8 ALPINE
                     BUTTE CA
                     93591-0000
                     Roselyne
                     Genin-co-owner?                      25%                         $63,709.00                                 $63,709.00


           55.2.     APN 3032-015-093
                     Undelveloped land
                     Los Angeles County
                     VAC/BLK BUTTE
                     BSN/VIC F AVE T
                     BLACK BUTTE CA
                     93591-0000                           54%                         $47,234.72                                 $47,234.72


           55.3.     APN 3033-002-083
                     Undeveloped Land
                     Los Angeles, County
                     VAC/LARGO VISTA
                     RD/VIC AVE S8
                     BLACK BUTTE CA
                     93591-0000                           35%                         $14,189.00                                 $14,189.00


           55.4.     APN 3038-014-004
                     Undeveloped Land
                     Los Angeles County
                     VAC/PEARBLOSSOM
                     HW(PAV)/VIC 126
                     PEARBLOSSOM CA
                     93553-0000                           100%                        $56,000.00                                 $56,000.00


           55.5.     APN 3039-025-029
                     Undeveloped Land
                     Los Angeles County
                     VAC/141
                     STE(DRT)/VIC AVE
                     U8 PEARBLOSSOM
                     CA 93553-0000                        83%                         $83,000.00                                 $83,000.00


           55.6.     APN 3048-019-001
                     Undeveloped Land
                     Los Angeles County
                     VAC/VIC MT
                     EMMA/77TH STE
                     FOOTHILL CA
                     93550-0000                           100%                       $252,399.00                               $252,399.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 10 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.7.     APN 3048-024-015
                     Undeveloped Land
                     Los Angeles County
                     VAC/VIC 96TH
                     STE/FORT TEJON
                     FOOTHILL CA
                     93550-0000                           9%                          $19,080.00                                 $19,080.00


           55.8.     APN 3052-015-049
                     Undeveloped Land
                     Los Angeles County
                     VAC/BEAR CREEK
                     RD/VIC 32ND STE
                     PALMDALE CA
                     93550-0000                           44%                         $40,480.00                                 $40,480.00


           55.9.     APN
                     3062-002-052/053
                     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE Z/VIC
                     195 STE MOUNT
                     WATERMAN CA
                     93544                                48.62%                      $30,144.40                                 $30,144.40


           55.10 APN 3064-008-011
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE Z10/223
                     STE
                     MOUNT WATERMAN
                     CA 93544-0000                        82.01%                     $342,014.50                               $342,014.50


           55.11 APN 3081-019-027
           .     Undeveloped Land
                     Los Angeles County
                     VAC/195 STE/VIC
                     AVE U4
                     BLACK BUTTE CA
                     93591-0000                           48%                         $33,600.00                                 $33,600.00


           55.12 APN
           .     3081-021-020/053
                     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE U8/200
                     STE and VAC/VIC
                     AVE U/200 STE
                     BLACK BUTTE CA
                     93591-0000                           80.76%                      $93,681.00                                 $93,681.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 11 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.13 APN 3082-002-007
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE 08/205
                     STE
                     BLACK BUTTE CA
                     93591-0000                           60%                         $20,845.00                                 $20,845.00


           55.14 APN
           .     3083-003-019/032
                     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE V/190
                     STE and AC/VIC 190
                     STE/AVE V4
                     BLACK BUTTE CA
                     93591-000                            25%                         $19,687.50                                 $19,687.50


           55.15 APN 3083-015-031
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE
                     W-12/190 STE
                     BLACK BUTTE CA
                     93591-0000                           49%                         $18,865.00                                 $18,865.00


           55.16 APN 3117-012-027
           .     Undeveloped Land
                     Los Angeles County
                     VAC/30
                     STW(PAV)/VC AVE
                     E2
                     LANCASTER CA
                     93536-0000                           90%                        $288,000.00                               $288,000.00


           55.17 APN 3205-034-001
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M8/90
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00


           55.18 APN 3205-034-004
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M10/90
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 12 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.19 APN 3205-034-006
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M12/90
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00


           55.20 APN 3205-034-007
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M12/89
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                         $13,500.00                                 $13,500.00


           55.21 APN 3205-034-011
           .     Undeveloped Land
                     Los Angeles County
                     3205-034-011                         90%                           $6,750.00                                  $6,750.00


           55.22 APN 3205-034-012
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M10/88
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00


           55.23 APN 3205-034-013
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M12/88
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00


           55.24 APN 3205-034-014
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M12/88
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00


           55.25 APN 3205-034-019
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M12/87
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                           $6,750.00                                  $6,750.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 13 of 88
 Debtor         ACEH Capital, LLC                                                             Case number (If known)
                Name

           55.26 APN 3205-034-020
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M14/87
                     STW
                     ANAVERDE CA
                     93551-0000                           90                             $6,750.00                                  $6,750.00


           55.27 APN 3205-034-031
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M12/87
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                            $6,750.00                                  $7,650.00


           55.28 APN 3205-034-032
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE M14/87
                     STW
                     ANAVERDE CA
                     93551-0000                           90%                            $6,750.00                                  $6,750.00


           55.29 APN
           .     3223-013-001/004/034
                     -037
                     Undeveloped Land
                     Los Angeles County
                     VAC/1 MI S AV
                     FRWY/VIC HUBBARD
                     R
                     ACTON CA
                     93510-0000                           60%                          $72,000.00                                 $72,000.00


           55.30 APN 3229-012-020
           .     Undeveloped Land
                     Los Angeles County
                     VAC/78 STW/VIC AVE
                     A12
                     ANTELOPE ACRES
                     CA 93536-                            100%                         $14,000.00                                 $14,000.00


           55.31 APN 3229-013-019
           .     Undeveloped Land
                     Los Angeles County
                     VAC/AVE
                     A14/ANTELOPE
                     HWY(A14)
                     ANTELOPE ACRES
                     CA 9353                              100%                        $110,000.00                               $110,000.00




Official Form 206A/B                                           Schedule A/B Assets - Real and Personal Property                         page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21       Entered: 04/21/21 07:58:19        Page 14 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.32 APN 3236-005-006
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC 150
                     STW/AVE E8
                     FAIRMONT CA
                     93536-0000                           47.22%                      $84,996.00                                 $84,996.00


           55.33 APN 3236-022-027
           .     Undeveloped Land
                     Los Angeles County
                     VAC/SAN
                     FRANCISQUITO-FRM
                     NT/VIC H
                     FAIRMONT CA 9353                     50%                         $34,546.00                                 $34,546.00


           55.34 APN 3236-023-013
           .     Undeveloped Land
                     Los Angeles County
                     VAC/FAIRMONT
                     RD(DRT)/VIC AVE
                     H12
                     FAIRMONT CA 93536                    18%                         $15,529.50                                 $15,529.50


           55.35 APN 3268-020-019
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE G14/70
                     STW
                     ANTELOPE ACRES
                     CA 93536                             100%                              $0.00                                  $7,000.00


           55.36 APN 3277-003-010
           .     Undeveloped Land
                     Los Angeles County
                     VAC/COR THREE
                     PTS(PAV)/AVE C(TRL
                     FAIRMONT CA 93536                    25.75%                     $108,922.50                               $108,922.50


           55.37 APN 3279-023-017
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE
                     F8/229TH STW
                     SAWMILL MOUNTAIN
                     CA 93532                             100%                        $59,661.00                                 $59,661.00


           55.38 APN 3279-024-018
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE
                     F8/229TH STW
                     SAWMILL MOUNTAIN
                     CA 93532                             100%                        $60,170.00                                 $60,170.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 15 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.39 APN 3279-024-019
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE
                     F8/229TH STW
                     SAWMILL MOUNTAIN
                     CA 93532                             100%                        $60,170.00                                 $60,170.00


           55.40 APN 3310-026-016
           .     Undeveloped Land
                     Los Angeles County
                     VAC/COR 135
                     STE/AVE F6
                     REDMAN CA 9353                       70%                         $13,009.50                                 $13,009.50


           55.41 APN 3318-004-021
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE B/210
                     STE
                     HI VISTA CA 93535                    82%                         $33,119.80                                 $33,119.80


           55.42 APN 3318-005-005
           .     Mills Act Contract?
                     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE B/220
                     STE
                     HI VISTA CA 93535                    34.26%                      $17,130.00                                 $17,130.00


           55.43 APN 3326-016-015
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE D8/235
                     STE
                     HI VISTA CA 93535                    43.01%                      $16,343.80                                 $16,343.80


           55.44 APN 3326-023-052
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC 255
                     STE/AVE F12
                     HI VISTA CA 93535                    49.29%                      $19,716.00                                 $19,716.00


           55.45 APN 3336-017-025
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC 235
                     STE/AVE K8
                     BUTTE VALLEY CA
                     93535                                36.81%                        $7,656.48                                  $7,656.48




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 16 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name

           55.46 APN 3342-021-039
           .     Undeveloped Land
                     Los Angeles County
                     VAC/AVE I/VIC 221
                     STE
                     BUTTE VALLEY CA
                     93535                                39%                         $14,950.26                                 $14,950.26


           55.47 APN 3344-009-032
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE K6/215
                     STE
                     BUTTE VALLEY CA
                     93535                                58.52%                        $6,583.50                                  $6,583.50


           55.48 APN 3346-002-018
           .     Undeveloped Land
                     Los Angeles County
                     VAC/VIC AVE L12/206
                     STE
                     BUTTE VALLEY CA
                     93535                                33.50%                        $6,700.00                                  $6,700.00


           55.49 APN 3378-004-032
           .     Undeveloped Land
                     Los Angeles County
                     VAC/COR AVE K8/95
                     STE
                     ROOSEVELT CA
                     93535                                25%                           $8,841.00                                  $8,841.00


           55.50 APN 3382-014-005
           .     Undeveloped Land
                     Los Angeles County
                     VAC/80 STE/VIC AVE
                     G8
                     ROOSEVELT CA
                     9353                                 25%                         $27,500.00                                 $27,500.00


           55.51 APN 346-215-26-00-3
           .     Undeveloped Land
                     Kern County                          75%                         $30,000.00                                 $30,000.00


           55.52 APN
           .     431-021-02-00/28-00
                     Possible APN change
                     to 346-215-46-00-1
                     Undeveloped Land
                     Kern County                          93.90%                     $140,850.00                               $140,850.00


           55.53 APN 3085-002-025
           .     Undeveloped Land
                     Los Angeles
                     County183rd St East
                     and Fort Tejon R d                   23.75%                      $19,712.50                                 $19,712.50

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 17 of 88
 Debtor         ACEH Capital, LLC                                                            Case number (If known)
                Name




 56.        Total of Part 9.                                                                                                 $2,500,686.96
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Sentinel Insurance Co
            General Liability & Auto Ins
            6/15/21                                                                                                                        $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                           $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case: 21-30299                   Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19        Page 18 of 88
 Debtor          ACEH Capital, LLC                                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $983.21

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $2,500,686.96

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                   $983.21        + 91b.            $2,500,686.96


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,501,670.17




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case: 21-30299                      Doc# 1              Filed: 04/21/21                   Entered: 04/21/21 07:58:19                       Page 19 of 88
 In re   ACEH Capital, LLC                                                 Case No.
                                                        Debtor(s)



                                       SCHEDULE A/B - PROPERTY
                                                Attachment A

Co-owners to APN 3318-005-005


IRA Services Trust Company
FBO Yolanda Saavedra, Ira
21607 Nectar Ave
Lakewood, CA 90715
7%

IRA Services Trust Company
FBO Yi Wen Sun, Ira
212 White Court
Milpitas, CA 95035
7.2%

IRA Services Trust Company
FBO YKathy Hernandez, Ira
517 Linden Ave
San Bruno, CA 94070
7.3%

IRA Services Trust Company
FBO Shannon Bergman, Ira
2 Calypso Lane
San Carlos, CA 94070
2.8%

IRA Services Trust Company
FBO YYanghoug Zhao, Ira
602 Hines Terrace
Sunnyvale, CA 94087
19%

IRA Services Trust Company
FBO Gilbert Bergman, Ira
2 Calypso Lane
San Carlos, CA 94070
1.3%


         Case: 21-30299      Doc# 1   Filed: 04/21/21     Entered: 04/21/21 07:58:19   Page 20 of 88
IRA Services Trust Company
FBO Josephine Fleming, Ira
8538 E. Zayante Road
Fulton, CA 95018
9.11%

IRA Services Trust Company
FBO Kathleen McClelland, Ira
3733 Maybell Ave
Oakland, CA 94619
12.03%

Co-owners APN 3326-023-052

Ted Lau
10421 Del Norte Way
Los Alamitos, CA 90720
21.71%

Equity Trust Company
Custodian FBO Chao King, Ira
1957 Cameron Hills Court
Fremont, CA 94539
29%

Co-owners APN 3382-014-005

IRA Services Trust Company
FBO Helen L. Wong, Ira
11 Camerino Cout
American Canyon, CA 94503
25%

Jenny Cheung
10798 Juniper Court
Cupertino, CA 94503
50%




      Case: 21-30299     Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 21 of 88
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Kern County Tax Collector                      Describe debtor's property that is subject to a lien                     $7,577.52             $140,850.00
       Creditor's Name                                APN 431-021-02-00/28-00
                                                      Possible APN change to 346-215-46-00-1
       PO Box 541004                                  Undeveloped Land
       Los Angeles, CA                                Kern County
       90054-1004
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.2                                                                                                                           $5,343.65               $63,709.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3029-008-002
                                                      Undeveloped land
                                                      Los Angeles County
                                                      VAC/145 STE/VIC AVE P8 ALPINE BUTTE CA
       and Tax Collector                              93591-0000
       225 N. Hill Street, #1                         Roselyne Genin-co-owner?
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19                 Page 22 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Last 4 digits of account number
       8002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.3                                                                                                                           $3,197.06    $47,234.72
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3032-015-093
                                                      Undelveloped land
                                                      Los Angeles County
       and Tax Collector                              VAC/BLK BUTTE BSN/VIC F AVE T BLACK
       225 N. Hill Street, #1                         BUTTE CA 93591-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5093
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.4                                                                                                                            $584.37     $14,189.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3033-002-083
                                                      Undeveloped Land
                                                      Los Angeles, County
       and Tax Collector                              VAC/LARGO VISTA RD/VIC AVE S8 BLACK
       225 N. Hill Street, #1                         BUTTE CA 93591-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2083
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 23 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Los Angeles County
 2.5                                                                                                                           $1,128.48     $56,000.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3038-014-004
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/PEARBLOSSOM HW(PAV)/VIC 126
       225 N. Hill Street, #1                         PEARBLOSSOM CA 93553-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.6                                                                                                                           $4,489.19     $83,000.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3039-025-029
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/141 STE(DRT)/VIC AVE U8
       225 N. Hill Street, #1                         PEARBLOSSOM CA 93553-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5029
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.7                                                                                                                           $9,809.64    $252,399.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3048-019-001
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC MT EMMA/77TH STE FOOTHILL CA
       225 N. Hill Street, #1                         93550-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 24 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.8                                                                                                                           $14,820.22    $19,080.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3048-024-015
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC 96TH STE/FORT TEJON FOOTHILL
       225 N. Hill Street, #1                         CA 93550-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4015
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Los Angeles County
 2.9                                                                                                                             $875.09     $40,480.00
       Treasurer                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                APN 3052-015-049
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/BEAR CREEK RD/VIC 32ND STE
       225 N. Hill Street, #1                         PALMDALE CA 93550-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5049
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19               Page 25 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 0     Treasurer                                      Describe debtor's property that is subject to a lien                      $1,893.95     $30,144.40
       Creditor's Name                                APN 3062-002-052/053
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE Z/VIC 195 STE MOUNT
       225 N. Hill Street, #1                         WATERMAN CA 93544
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2053
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 1     Treasurer                                      Describe debtor's property that is subject to a lien                     $19,338.27    $342,014.50
       Creditor's Name                                APN 3064-008-011
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE Z10/223 STE
       225 N. Hill Street, #1                         MOUNT WATERMAN CA 93544-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8011
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 2     Treasurer                                      Describe debtor's property that is subject to a lien                      $1,681.41     $33,600.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19               Page 26 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's Name                                APN 3081-019-027
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/195 STE/VIC AVE U4
       225 N. Hill Street, #1                         BLACK BUTTE CA 93591-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9027
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 3     Treasurer                                      Describe debtor's property that is subject to a lien                     $3,608.74    $93,681.00
       Creditor's Name                                APN 3081-021-020/053
                                                      Undeveloped Land
                                                      Los Angeles County
                                                      VAC/VIC AVE U8/200 STE and VAC/VIC AVE
       and Tax Collector                              U/200 STE
       225 N. Hill Street, #1                         BLACK BUTTE CA 93591-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0053
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 4     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,595.21    $19,687.50
       Creditor's Name                                APN 3083-003-019/032
                                                      Undeveloped Land
                                                      Los Angeles County
                                                      VAC/VIC AVE V/190 STE and AC/VIC 190
       and Tax Collector                              STE/AVE V4
       225 N. Hill Street, #1                         BLACK BUTTE CA 93591-000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 6 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 27 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9032
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 5     Treasurer                                      Describe debtor's property that is subject to a lien                       $684.41      $18,865.00
       Creditor's Name                                APN 3083-015-031
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE W-12/190 STE
       225 N. Hill Street, #1                         BLACK BUTTE CA 93591-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5031
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 6     Treasurer                                      Describe debtor's property that is subject to a lien                     $33,028.20    $288,000.00
       Creditor's Name                                APN 3117-012-027
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/30 STW(PAV)/VC AVE E2
       225 N. Hill Street, #1                         LANCASTER CA 93536-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2027
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19               Page 28 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 7     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-001
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M8/90 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 8     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-004
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M10/90 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Los Angeles County
 9     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 8 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 29 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's Name                                APN 3205-034-006
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M12/90 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4006
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 0     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,963.05    $13,500.00
       Creditor's Name                                APN 3205-034-007
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M12/89 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4007
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 1     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-011
                                                      Undeveloped Land
       and Tax Collector                              Los Angeles County
       225 N. Hill Street, #1                         3205-034-011
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 9 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 30 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-20221                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4011
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 2     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-012
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M10/88 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4012
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 3     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-013
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M12/88 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4013
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 10 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 31 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 4     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-014
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M12/88 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4014
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 5     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-019
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M12/87 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4019
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 6     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 11 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 32 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's Name                                APN 3205-034-020
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M14/87 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4020
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 7     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $7,650.00
       Creditor's Name                                APN 3205-034-031
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M12/87 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4031
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 8     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,728.56     $6,750.00
       Creditor's Name                                APN 3205-034-032
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE M14/87 STW
       225 N. Hill Street, #1                         ANAVERDE CA 93551-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 12 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 33 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4032
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Los Angeles County
 9     Treasurer                                      Describe debtor's property that is subject to a lien                     $6,154.65    $72,000.00
       Creditor's Name                                APN 3223-013-001/004/034-037
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/1 MI S AV FRWY/VIC HUBBARD R
       225 N. Hill Street, #1                         ACTON CA 93510-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2009 to 2021                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4037
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 0     Treasurer                                      Describe debtor's property that is subject to a lien                      $538.46     $14,000.00
       Creditor's Name                                APN 3229-012-020
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/78 STW/VIC AVE A12
       225 N. Hill Street, #1                         ANTELOPE ACRES CA 93536-
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-21                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2020
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 13 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 34 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 1     Treasurer                                      Describe debtor's property that is subject to a lien                      $452.87     $110,000.00
       Creditor's Name                                APN 3229-013-019
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/AVE A14/ANTELOPE HWY(A14)
       225 N. Hill Street, #1                         ANTELOPE ACRES CA 9353
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-21                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3019
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 2     Treasurer                                      Describe debtor's property that is subject to a lien                     $5,079.49     $84,996.00
       Creditor's Name                                APN 3236-005-006
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC 150 STW/AVE E8
       225 N. Hill Street, #1                         FAIRMONT CA 93536-0000
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5006
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 3     Treasurer                                      Describe debtor's property that is subject to a lien                     $2,336.20     $34,546.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 14 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 35 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's Name                                APN 3236-022-027
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/SAN FRANCISQUITO-FRMNT/VIC H
       225 N. Hill Street, #1                         FAIRMONT CA 9353
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2027
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 4     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,313.49    $15,529.50
       Creditor's Name                                APN 3236-023-013
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/FAIRMONT RD(DRT)/VIC AVE H12
       225 N. Hill Street, #1                         FAIRMONT CA 93536
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3013
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 5     Treasurer                                      Describe debtor's property that is subject to a lien                      $447.74      $7,000.00
       Creditor's Name                                APN 3268-020-019
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE G14/70 STW
       225 N. Hill Street, #1                         ANTELOPE ACRES CA 93536
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 15 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 36 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0019
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 6     Treasurer                                      Describe debtor's property that is subject to a lien                     $5,722.01    $108,922.50
       Creditor's Name                                APN 3277-003-010
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/COR THREE PTS(PAV)/AVE C(TRL
       225 N. Hill Street, #1                         FAIRMONT CA 93536
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3010
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 7     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,305.22     $59,661.00
       Creditor's Name                                APN 3279-023-017
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE F8/229TH STW
       225 N. Hill Street, #1                         SAWMILL MOUNTAIN CA 93532
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Proerty Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3017
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 16 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 37 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 8     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,305.22    $60,170.00
       Creditor's Name                                APN 3279-024-018
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE F8/229TH STW
       225 N. Hill Street, #1                         SAWMILL MOUNTAIN CA 93532
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4018
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Los Angeles County
 9     Treasurer                                      Describe debtor's property that is subject to a lien                      $999.74     $60,170.00
       Creditor's Name                                APN 3279-024-019
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE F8/229TH STW
       225 N. Hill Street, #1                         SAWMILL MOUNTAIN CA 93532
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015-2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4019
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 0     Treasurer                                      Describe debtor's property that is subject to a lien                      $559.55     $13,009.50



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 17 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 38 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's Name                                APN 3310-026-016
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/COR 135 STE/AVE F6
       225 N. Hill Street, #1                         REDMAN CA 9353
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-21                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6016
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 1     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,569.81    $33,119.80
       Creditor's Name                                APN 3318-004-021
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE B/210 STE
       225 N. Hill Street, #1                         HI VISTA CA 93535
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018 to 2021                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4021
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 2     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,519.64    $16,343.80
       Creditor's Name                                APN 3326-016-015
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE D8/235 STE
       225 N. Hill Street, #1                         HI VISTA CA 93535
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 18 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 39 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019 to 2021                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6015
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 3     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,138.06     $7,656.48
       Creditor's Name                                APN 3336-017-025
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC 235 STE/AVE K8
       225 N. Hill Street, #1                         BUTTE VALLEY CA 93535
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Propety Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018 to 2021                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7025
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 4     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,451.34    $14,950.26
       Creditor's Name                                APN 3342-021-039
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/AVE I/VIC 221 STE
       225 N. Hill Street, #1                         BUTTE VALLEY CA 93535
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018 to 2021                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1039
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 19 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 40 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 5     Treasurer                                      Describe debtor's property that is subject to a lien                      $801.83      $6,583.50
       Creditor's Name                                APN 3344-009-032
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE K6/215 STE
       225 N. Hill Street, #1                         BUTTE VALLEY CA 93535
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019 to 2021                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9032
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 6     Treasurer                                      Describe debtor's property that is subject to a lien                      $664.89      $6,700.00
       Creditor's Name                                APN 3346-002-018
                                                      Undeveloped Land
                                                      Los Angeles County
       and Tax Collector                              VAC/VIC AVE L12/206 STE
       225 N. Hill Street, #1                         BUTTE VALLEY CA 93535
       Los Angeles, CA 90012
       Creditor's mailing address                     Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020-21                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2018
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Los Angeles County
 7     Treasurer                                      Describe debtor's property that is subject to a lien                     $1,881.05     $8,841.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 20 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21               Entered: 04/21/21 07:58:19              Page 41 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

        Creditor's Name                               APN 3378-004-032
                                                      Undeveloped Land
                                                      Los Angeles County
        and Tax Collector                             VAC/COR AVE K8/95 STE
        225 N. Hill Street, #1                        ROOSEVELT CA 93535
        Los Angeles, CA 90012
        Creditor's mailing address                    Describe the lien
                                                      Secured Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2018-2021                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4032
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Los Angeles County
 8      Treasurer                                     Describe debtor's property that is subject to a lien                       $2,569.19          $19,712.50
        Creditor's Name                               APN 3085-002-025
                                                      Undeveloped Land
        and Tax Collector                             Los Angeles County183rd St East and Fort
        225 N. Hill Street, #1                        Tejon R d
        Los Angeles, CA 90012
        Creditor's mailing address                    Describe the lien
                                                      Secured Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2019 to 2021                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2005
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $168,443.07

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 21 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case: 21-30299                     Doc# 1           Filed: 04/21/21               Entered: 04/21/21 07:58:19                Page 42 of 88
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $392.00
           All-Guard Alarm                                                      Contingent
           1306 Stealth Street                                                  Unliquidated
           Livermore, CA 94551                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    San Mateo Office Alarm
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $500.00
           Averydale Mutual Water Co.                                           Contingent
           PO Box 191                                                           Unliquidated
           Lancaster, CA 93584                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      3009
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $40,775.03
           Barclay's Bank                                                       Contingent
           PO Box 23066                                                         Unliquidated
           Columbus, GA 31902                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $350,000.00
           Borel Place Associates                                               Contingent
           1611 Borel Place                                                     Unliquidated
           San Mateo, CA 94402                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    San Mateo Office Rent
           Last 4 digits of account number                                   Suite 105
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         27103                                              Best Case Bankruptcy
            Case: 21-30299                   Doc# 1            Filed: 04/21/21            Entered: 04/21/21 07:58:19                               Page 43 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $36,888.70
          Chase Bank                                                            Contingent
          PO Box 94014                                                          Unliquidated
          Palatine, IL 60094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $90,327.91
          Davis Wright Tremaine                                                 Contingent
          1300 SW Fifth Ave, Ste 2400                                           Unliquidated
          Portland, OR 97201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,982.20
          ECI Four 7901 Stoneridge LLC                                          Contingent
          PO Box 398404                                                         Unliquidated
          San Francisco, CA 94139                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Pleasanton Office
          Last 4 digits of account number                                    Suite 123
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $45,214.62
          Goldman, Evans & Trammell, LLC                                        Contingent
          10323 Cross Creek Blvd, "F"                                           Unliquidated
          Tampa, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CIT Technologies
          Last 4 digits of account number                                    Xerox lease
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,598.91
          Goldman, Evans & Trammell, LLC                                        Contingent
          10323 Cross Creek Blvd, "F"                                           Unliquidated
          Tampa, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Collection for Fusion (Megapath)
          Last 4 digits of account number                                    Internet
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,000.00
          Hiatt                                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number       4021                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,005.48
          I.C. Systems                                                          Contingent
          444 Highway 96E                                                       Unliquidated
          PO Box 64378                                                          Disputed
          Saint Paul, MN 55164-0379
                                                                             Basis for the claim:    AT&T
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21            Entered: 04/21/21 07:58:19                               Page 44 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $264,241.26
          Land Investment Co of CA, LLC                                         Contingent
          PO Box 610108                                                         Unliquidated
          Redwood City, CA 94061                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,998.00
          Land Investment Co of CA, LLC                                         Contingent
          PO Box 610108                                                         Unliquidated
          Redwood City, CA 94061                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vehicle usage
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,716.00
          Law Offices of Kenneth J. Freed                                       Contingent
          PO Box 5914                                                           Unliquidated
          Sherman Oaks, CA 91413                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Collection MailFinance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,100.00
          Martin Cheatle                                                        Contingent
          1026 W. Rowland Ave                                                   Unliquidated
          West Covina, CA 91790-1711                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3004
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,988.21
          McCarthy Burgess & Wolff                                              Contingent
          The MB&W Building                                                     Unliquidated
          26000 Cannon Rd                                                       Disputed
          Bedford, OH 44146
                                                                             Basis for the claim:    Collection Verizon
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,281.72
          NACM Business Credit Services                                         Contingent
          910 SW Spokane St, Bldg A                                             Unliquidated
          Seattle, WA 98134                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Collection Payscale, Inc
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,067.00
          Quadient                                                              Contingent
          234 Tarpley Rd, Ste 134                                               Unliquidated
          Carrollton, TX 75006                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Collection Neopost
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21            Entered: 04/21/21 07:58:19                               Page 45 of 88
 Debtor       ACEH Capital, LLC                                                                       Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $535.33
           Shred-It c/o Stericycle, Inc.                                        Contingent
           28883 Network Place                                                  Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $435.00
           Sundale Mutual Water Co.                                             Contingent
           PO Box 6708                                                          Unliquidated
           Lancaster, CA 93539                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      2020
                                                                             Is the claim subject to offset?     No       Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $435.00
           Sundale Mutual Water Co.                                             Contingent
           PO Box 6708                                                          Unliquidated
           Lancaster, CA 93539                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      3019
                                                                             Is the claim subject to offset?     No       Yes

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $103,657.54
           Wei-Fah Loo or Mei Li                                                Contingent
           1577 S. Wolfe Rd                                                     Unliquidated
           Sunnyvale, CA 94087                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $194.73
           Windham Professionsal                                                Contingent
           382 Main Street                                                      Unliquidated
           Salem, NH 03079                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Collections for Comcast
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $229,479.45
           Yueh-Tze Lan                                                         Contingent
           640 Windmill Court                                                   Unliquidated
           Fremont, CA 94539                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $1,593,331.00
           Zhiwei Xu, Xiaohua Yang, Zhen Yang
           and Xuanming Lu                                                      Contingent
           c/o Jefrey L. Fazio, DeHeng Law Offices                              Unliquidated
           7901 Stoneridge Drive, Ste 208                                       Disputed
           Pleasanton, CA 94588
                                                                             Basis for the claim:    Complaint
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21            Entered: 04/21/21 07:58:19                               Page 46 of 88
 Debtor       ACEH Capital, LLC                                                                   Case number (if known)
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  2,823,145.09

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     2,823,145.09




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21          Entered: 04/21/21 07:58:19                         Page 47 of 88
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease was believed to
             lease is for and the nature of               be renewed for 5 years
             the debtor's interest                        in 2018 for 1650 Borel
                                                          Place, Ste 105, San
                                                          Mateo, CA 94402
                  State the term remaining
                                                                                       Borel Place Associates
             List the contract number of any                                           1611 Borel Place
                   government contract                                                 San Mateo, CA 94402


 2.2.        State what the contract or                   Monthly contract for
             lease is for and the nature of               storage of server
             the debtor's interest

                  State the term remaining
                                                                                       Hurricane Electric
             List the contract number of any                                           48233 Warm Springs Blvd
                   government contract                                                 Fremont, CA 94539


 2.3.        State what the contract or                   Vacant Land Listing
             lease is for and the nature of               Agreement
             the debtor's interest                        30th Street W and
                                                          Avenue E-2, Lancaster,
                                                          CA
                                                          APN 3117-012-027
                                                          $320,000
                  State the term remaining                December 31, 2021            Sunriser Landcore Investments
                                                                                       Hesam Tooloee
             List the contract number of any                                           1179 Oakmont Dr, #1
                   government contract                                                 Walnut Creek, CA 94595




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21      Entered: 04/21/21 07:58:19                 Page 48 of 88
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      230 East Street                   7120 Blue Hill Dr                                 Zhiwei Xu, Xiaohua                 D
             and Avenue B,                     San Jose, CA 95129                                Yang, Zhen Yang                    E/F       3.25
             LLC
                                                                                                                                    G




    2.2      ACEQ                              7120 Blue Hill Dr                                 Zhiwei Xu, Xiaohua                 D
             Investment, Inc.                  San Jose, CA 95129                                Yang, Zhen Yang                    E/F       3.25
                                                                                                                                    G




    2.3      Amanda Sword                      1000 W. Desert Valley Dr                          Los Angeles County                 D   2.9
                                               San Tan Valley, AZ 85143                          Treasurer                          E/F
                                               5%
                                                                                                                                    G




    2.4      Anthony L. Wade                   841 W. Palmer St                                  Los Angeles County                 D   2.18
                                               Compton, CA 90220                                 Treasurer                          E/F
                                               5%
                                                                                                                                    G




    2.5      Anthony L. Wade                   841 W. Palmer St                                  Los Angeles County                 D   2.17
                                               Compton, CA 90220                                 Treasurer                          E/F
                                               5%
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                     Page 1 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19                Page 49 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.19
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.7      Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.20
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.8      Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.21
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.9      Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.22
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.10     Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.23
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.11     Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.24
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.12     Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.25
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.13     Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.26
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 2 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 50 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.27
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.15     Anthony L. Wade                   841 W. Palmer St                                 Los Angeles County          D   2.28
                                               Compton, CA 90220                                Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.16     Bei Qin                           7120 Blue Hill Dr                                Zhiwei Xu, Xiaohua          D
                                               San Jose, CA 95129                               Yang, Zhen Yang             E/F       3.25
                                                                                                                            G




    2.17     Charlene Stoller                  P.O. Box 976                                     Los Angeles County          D   2.33
                                               Santa Clara, CA 95050                            Treasurer                   E/F
                                               50%
                                                                                                                            G




    2.18     Chen C. Wang                      490 Las Pulgas Drive                             Zhiwei Xu, Xiaohua          D
                                               Redwood City, CA 94062                           Yang, Zhen Yang             E/F       3.25
                                                                                                                            G




    2.19     Chen C. Wang &                    490 Las Pulgas Drive                             Wei-Fah Loo or Mei          D
             Victoria Wang                     Redwood City, CA 94062                           Li                          E/F       3.22
                                                                                                                            G




    2.20     Chen C. Wang &                    490 Las Pulgas Drive                             Yueh-Tze Lan                D
             Victoria Wang                     Redwood City, CA 94062                                                       E/F       3.24
                                                                                                                            G




    2.21     Chrisanne Huynh                   663 High Glen Drive                              Los Angeles County          D   2.8
                                               San Jose, CA 95133                               Treasurer                   E/F
                                               10%
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                             Page 3 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 51 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Christopher R.                    4818 Hersholt AVe                                Los Angeles County          D   2.34
             Arnold                            Long Beach, CA 90808                             Treasurer                   E/F
                                               10%
                                                                                                                            G




    2.23     David Gold                        6571 Camden Ave                                  Los Angeles County          D   2.42
                                               Los Gatos, CA 95032                              Treasurer                   E/F
                                               18.8%
                                                                                                                            G




    2.24     Debra A.                          5117 #5 W. Wooley Rd                             Los Angeles County          D   2.34
             Longenbaugh                       Oxnard, CA 93035                                 Treasurer                   E/F
                                               11%
                                                                                                                            G




    2.25     Equity Trust                      FBO Roselyne Genin IRA                           Los Angeles County          D   2.2
             Company,                          P.O. Box 51591                                   Treasurer                   E/F
             Custodian                         Palo Alto, CA 94303-0712
                                                                                                                            G
                                               25%




    2.26     Equity Trust                      FBO Cornelia Espejo Yap,IRA                      Los Angeles County          D   2.34
             Company,                          5601 Los Pueblos Way                             Treasurer                   E/F
             Custodian                         Sacramento, CA 95835
                                                                                                                            G
                                               10%




    2.27     IRA Services,                     FBO Oscar Alvarez, IRA                           Los Angeles County          D   2.16
             Trust Company                     3863 Harlequin Terrace                           Treasurer                   E/F
                                               Fremont, CA 94555
                                                                                                                            G
                                               10%




    2.28     IRA Services,                     FBO Sanjay Saxena IRA                            Los Angeles County          D   2.2
             Trust Company                     200 Little Foot Drive                            Treasurer                   E/F
                                               Fremont, CA 94539
                                                                                                                            G
                                               25% ownership




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 4 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 52 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.29     IRA Services,                     FBO Jason Datoc, IRA                             Los Angeles County          D   2.3
             Trust Company                     2466 Brenning Dr,                                Treasurer                   E/F
                                               San Jose, CA 95111
                                                                                                                            G
                                               33%




    2.30     IRA Services,                     FBO Robert A. Mann, IRA                          Los Angeles County          D   2.3
             Trust Company                     P.O. Box 216                                     Treasurer                   E/F
                                               Carnelian Bay, CA 96140
                                                                                                                            G
                                               15%




    2.31     IRA Services,                     FBO Thomas Wayne Anderson, IRA                   Los Angeles County          D   2.6
             Trust Company                     P.O. Box 60096                                   Treasurer                   E/F
                                               Sunnyvale, CA 94088-0096
                                                                                                                            G
                                               17%




    2.32     IRA Services,                     FBO Nancy Ferguson, IRA                          Los Angeles County          D   2.8
             Trust Company                     1235 W. 76th Street                              Treasurer                   E/F
                                               Los Angeles, CA 90044
                                                                                                                            G
                                               11%




    2.33     IRA Services,                     FBO Laura S. Rivera IRA                          Los Angeles County          D   2.8
             Trust Company                     19204 Redford Lane                               Treasurer                   E/F
                                               Huntington Beach, CA 92648
                                                                                                                            G
                                               9%




    2.34     IRA Services,                     FBO Michelle Hinckley, IRA                       Los Angeles County          D   2.8
             Trust Company                     1238 W. 11th St                                  Treasurer                   E/F
                                               San Pedro, CA 90731
                                                                                                                            G
                                               11%




    2.35     IRA Services,                     FBO Barbara Ann Harvey IRA                       Los Angeles County          D   2.8
             Trust Company                     1438 Pinehurst Drive                             Treasurer                   E/F
                                               San Jose, CA 95118
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 5 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 53 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.36     IRA Services,                     FBO Brian Babcock, IRA                           Los Angeles County          D   2.8
             Trust Company                     3346 Woodside Lane                               Treasurer                   E/F
                                               San Jose, CA 95121-1246
                                                                                                                            G
                                               25%




    2.37     IRA Services,                     FBO Rose Camarena, IRA                           Los Angeles County          D   2.12
             Trust Company                     4199 Georgia Ave, #4                             Treasurer                   E/F
                                               San Mateo, CA 94403
                                                                                                                            G
                                               16.0%




    2.38     IRA Services,                     FBO Janet Hessing, IRA                           Los Angeles County          D   2.11
             Trust Company                     2170 Santa Croce Drive                           Treasurer                   E/F
                                               Livermore, CA 94550
                                                                                                                            G
                                               17.99%




    2.39     IRA Services,                     FBO Jeffrey Hocker, IRA                          Los Angeles County          D   2.12
             Trust Company                     1025 Cortez Ave                                  Treasurer                   E/F
                                               Burlingame, CA 94010
                                                                                                                            G
                                               18%




    2.40     IRA Services,                     FBO John Applegate, IRA                          Los Angeles County          D   2.12
             Trust Company                     604 Mountain View Ave                            Treasurer                   E/F
                                               Belmont, CA 94002-2533
                                                                                                                            G
                                               18%




    2.41     IRA Services,                     FBO Lorraine Chacon, IRA                         Los Angeles County          D   2.15
             Trust Company                     P.O. Box 2268                                    Treasurer                   E/F
                                               Mission Viejo, CA 92690
                                                                                                                            G
                                               26%




    2.42     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.18
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 6 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 54 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.43     IRA Services,                     FBO Stephanie L. Zierhut, IRA                    Los Angeles County          D   2.32
             Trust Company                     41 Marine View Drive                             Treasurer                   E/F
                                               Camarillo, CA 93010
                                                                                                                            G
                                               27.78%




    2.44     IRA Services,                     FBO Abdul Khan, IRA                              Los Angeles County          D   2.34
             Trust Company                     15 Anton Court                                   Treasurer                   E/F
                                               Sacramento, CA 95835
                                                                                                                            G
                                               10.43%




    2.45     IRA Services,                     FBO Mingyue Li, , IRA                            Los Angeles County          D   2.34
             Trust Company                     36961 Newark Blvd, #B                            Treasurer                   E/F
                                               Newark, CA 94560
                                                                                                                            G
                                               8.85%




    2.46     IRA Services,                     FBO Frank Chan IRA                               Los Angeles County          D   2.34
             Trust Company                     962 Broadleaf Lane                               Treasurer                   E/F
                                               San Jose, CA 95128
                                                                                                                            G
                                               9.50%




    2.47     IRA Services,                     FBO Rose V. DeSanto, IRA                         Los Angeles County          D   2.34
             Trust Company                     8145 College Ave                                 Treasurer                   E/F
                                               Whittier, CA 90605
                                                                                                                            G
                                               12.08%




    2.48     IRA Services,                     FBO Kendra Imbori-Sanchez, IRA                   Los Angeles County          D   2.36
             Trust Company                     400 Dorrance Rd                                  Treasurer                   E/F
                                               Boulder Creek, CA 95006
                                                                                                                            G
                                               45%




    2.49     IRA Services,                     FBO Terrance Wright, IRA                         Los Angeles County          D   2.36
             Trust Company                     1805 N. Vallejo Way                              Treasurer                   E/F
                                               Upland, CA 91784
                                                                                                                            G
                                               14.63%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 7 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 55 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.50     IRA Services,                     FBO Dolores B. Taylor, IRA                       Los Angeles County          D   2.36
             Trust Company                     32 Dana Point Ave                                Treasurer                   E/F
                                               Ventura, CA 93004
                                                                                                                            G
                                               14.62%




    2.51     IRA Services,                     FBO Barbara Thompson, IRA                        Los Angeles County          D   2.40
             Trust Company                     P.O. Box 2550                                    Treasurer                   E/F
                                               Placerville, CA 95667
                                                                                                                            G
                                               30%




    2.52     IRA Services,                     FBO William Thomas, IRA                          Los Angeles County          D   2.41
             Trust Company                     P.O. Box 3464                                    Treasurer                   E/F
                                               La Habra, CA 90632
                                                                                                                            G
                                               5%




    2.53     IRA Services,                     FBO Vilma A. Salazar, IRA                        Los Angeles County          D   2.41
             Trust Company                     3028 W. 77th St                                  Treasurer                   E/F
                                               Inglewood, CA 90305
                                                                                                                            G
                                               13%




    2.54     IRA Services,                     FBO Ci Zhou, IRA                                 Los Angeles County          D   2.42
             Trust Company                     1669 Cowper St                                   Treasurer                   E/F
                                               Palo Alto, CA 94301
                                                                                                                            G
                                               25%




    2.55     IRA Services,                     FBO Ninette Maass, IRA                           Los Angeles County          D   2.42
             Trust Company                     16201 Camino Del Sol                             Treasurer                   E/F
                                               Los Gatos, CA 95032
                                                                                                                            G
                                               18.8%




    2.56     IRA Services,                     FBO Kathleen Marie Farrell, IRA                  Los Angeles County          D   2.43
             Trust Company                     2833 Camino Del Rey                              Treasurer                   E/F
                                               San Jose, CA 95132
                                                                                                                            G
                                               25%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 8 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 56 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.57     IRA Services,                     FBO Ana Maria Duran Hernandez, IRA               Los Angeles County          D   2.43
             Trust Company                     1678 Norval Street                               Treasurer                   E/F
                                               Pomona, CA 91766
                                                                                                                            G
                                               18.09%




    2.58     IRA Services,                     FBO Alba Garcia, IRA                             Los Angeles County          D   2.43
             Trust Company                     423 Hillcrest St                                 Treasurer                   E/F
                                               El Segundo, CA 90245
                                                                                                                            G
                                               20.10%




    2.59     IRA Services,                     FBO Lance Gaylord Goree, IRA                     Los Angeles County          D   2.44
             Trust Company                     1971 Junction Drive                              Treasurer                   E/F
                                               Concord, CA 94518
                                                                                                                            G
                                               61%




    2.60     IRA Services,                     FBO Ingrid Olivia, IRA                           Los Angeles County          D   2.45
             Trust Company                     9613 Rosecrans Ave                               Treasurer                   E/F
                                               Bellflower, CA 90706
                                                                                                                            G
                                               41.48%




    2.61     IRA Services,                     FBO Dan Villamil, IRA                            Los Angeles County          D   2.46
             Trust Company                     32804 N. The Old Rd                              Treasurer                   E/F
                                               Castaic, CA 91384
                                                                                                                            G
                                               37.5%




    2.62     IRA Services,                     FBOCorinne Conrad, IRA                           Los Angeles County          D   2.46
             Trust Company                     6937 Schilling Ave                               Treasurer                   E/F
                                               San Diego, CA 92126
                                                                                                                            G
                                               29%




    2.63     IRA Services,                     FBO Kai Lai, IRA                                 Los Angeles County          D   2.47
             Trust Company                     801 San Marcos                                   Treasurer                   E/F
                                               Fremont, CA 94539
                                                                                                                            G
                                               25%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 9 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 57 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.64     IRA Services,                     FBO Lutricia Carter, IRA                         Los Angeles County          D   2.47
             Trust Company                     1104 Woodview Dr                                 Treasurer                   E/F
                                               Leander, TX 78641
                                                                                                                            G
                                               25%




    2.65     IRA Services,                     FBO Stephen C. Carpenter, IRA                    Los Angeles County          D   2.47
             Trust Company                     67 St. Thomas Ct                                 Treasurer                   E/F
                                               Pleasant Hill, CA 94523
                                                                                                                            G
                                               25%




    2.66     IRA Services,                     FBO Winnie Lee, IRA                              Los Angeles County          D   2.4
             Trust Company                     2987 Mariposa Drive                              Treasurer                   E/F
                                               Burlingame, CA 94010
                                                                                                                            G
                                               17%




    2.67     IRA Services,                     FBO Selam Berayes, IRA                           Los Angeles County          D   2.10
             Trust Company                     7864 Dickens Way                                 Treasurer                   E/F
                                               Gilroy, CA 95020
                                                                                                                            G
                                               22.80%




    2.68     IRA Services,                     FBOJan M. Garin, IRA                             Los Angeles County          D   2.10
             Trust Company                     3529 Springer Rd                                 Treasurer                   E/F
                                               Placerville, CA 95667
                                                                                                                            G
                                               28.58%




    2.69     IRA Services,                     FBO John Kenneth Logie, IRA                      Los Angeles County          D   2.13
             Trust Company                     1600 Lakeshore Ave, Apt 1010                     Treasurer                   E/F
                                               Oakland, CA 94606
                                                                                                                            G
                                               19.24%




    2.70     IRA Services,                     FBO Emelyne Sablan, IRA                          Los Angeles County          D   2.14
             Trust Company                     4862 Sevilla Way                                 Treasurer                   E/F
                                               Carlsbad, CA 92008
                                                                                                                            G
                                               17.31%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 10 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 58 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.71     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.17
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.72     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.19
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.73     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.20
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.74     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.21
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.75     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.22
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.76     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.23
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.77     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.24
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 11 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 59 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.78     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.25
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.79     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.26
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.80     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.27
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.81     IRA Services,                     FBO Darlena Wade-Williams, IRA                   Los Angeles County          D   2.28
             Trust Company                     2006 W. Ave K-4                                  Treasurer                   E/F
                                               Lancaster, CA 93536
                                                                                                                            G
                                               5%




    2.82     IRA Services,                     FBO Jose Mendosa, IRA                            Los Angeles County          D   2.29
             Trust Company                     2310 S. Greenville St                            Treasurer                   E/F
                                               Santa Ana, CA 92704
                                                                                                                            G
                                               19.50%




    2.83     IRA Services,                     FBO Wayne Zickefoose, IRA                        Los Angeles County          D   2.29
             Trust Company                     541 N. Fairhaven St                              Treasurer                   E/F
                                               Anaheim, CA 92801
                                                                                                                            G
                                               20.50%




    2.84     IRA Services,                     FBO Franklin Bernhoft,, IRA                      Los Angeles County          D   2.48
             Trust Company                     2363 Woodlake Circle                             Treasurer                   E/F
                                               Lodi, CA 95242
                                                                                                                            G
                                               52.50%




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 12 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 60 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.85     IRA Services,                     FBO Lindo Payumo,, IRA                           Los Angeles County          D   2.48
             Trust Company                     4062 Shaker Rum Circle                           Treasurer                   E/F
                                               Fairfield, CA 94533
                                                                                                                            G
                                               23.75%




    2.86     James McCarthy                    1600 Webster St, Unit 301                        Los Angeles County          D   2.2
                                               San Francisco, CA 94115                          Treasurer                   E/F
                                               25% ownership
                                                                                                                            G




    2.87     Jenny Chiang                      9050 E. Whitmore St                              Los Angeles County          D   2.15
                                               Rosemead, CA 91770                               Treasurer                   E/F
                                               25%
                                                                                                                            G




    2.88     John Sword                        1000 W. Desert Valley Dr                         Los Angeles County          D   2.9
                                               San Tan Valley, AZ 85143                         Treasurer                   E/F
                                               5%
                                                                                                                            G




    2.89     Kuang-Yu Chen                     20489 Chalet Lane                                Los Angeles County          D   2.32
                                               Saratoga, CA 95070                               Treasurer                   E/F
                                               25%
                                                                                                                            G




    2.90     Lin Huang Family                  7522 Tiptoe Lane                                 Los Angeles County          D   2.4
             Trust                             Cupertino, CA 95014                              Treasurer                   E/F
                                               13%
                                                                                                                            G




    2.91     Margaret Evonne                   155 E. Louis Way                                 Los Angeles County          D   2.9
             Wright                            Tempe, AZ 85284                                  Treasurer                   E/F
                                               23%
                                                                                                                            G




    2.92     Mary Margaret                     3321 Dehesa Road, #90                            Los Angeles County          D   2.34
             Loehr                             El Cajon, CA 92019                               Treasurer                   E/F
                                               10.14%
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 13 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 61 of 88
 Debtor       ACEH Capital, LLC                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.93     Monlian W. Chen                   2119 San Rafael Ave                              Kern County Tax             D   2.1
                                               Santa Clara, CA 95051                            Collector                   E/F
                                               25%
                                                                                                                            G




    2.94     Richard Leong Jr                  24532 Via Tonada                                 Los Angeles County          D   2.14
                                               Lake Forest, CA 92630                            Treasurer                   E/F
                                               40.38%
                                                                                                                            G




    2.95     Salvador Meza,                    5462 Laura Drive                                 Los Angeles County          D   2.14
             Jr.                               San Jose, CA 95124                               Treasurer                   E/F
                                               17.31%
                                                                                                                            G




    2.96     Suni Yang Hsieh                   16917 Royalview Road                             Los Angeles County          D   2.4
                                               Burlingame, CA 94010                             Treasurer                   E/F
                                               35%
                                                                                                                            G




    2.97     Whitney Boyle                     155 E. Louis Way                                 Los Angeles County          D   2.9
             Wright                            Tempe, AZ 85284                                  Treasurer                   E/F
                                               23%
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                          Page 14 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21   Entered: 04/21/21 07:58:19          Page 62 of 88
 Fill in this information to identify the case:

 Debtor name         ACEH Capital, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $1.00
       From 1/01/2021 to Filing Date                                                                        Gross
                                                                                                   Other    Receipts-Business


       For prior year:                                                                             Operating a business                               $221,222.00
       From 1/01/2020 to 12/31/2020                                                                         Gross
                                                                                                   Other    Receipts-Business


       For year before that:                                                                       Operating a business                             $2,529,283.00
       From 1/01/2019 to 12/31/2019                                                                         Gross
                                                                                                   Other    Receipts-Business

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                    Page 63 of 88
 Debtor       ACEH Capital, LLC                                                                         Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Cedilla Group, LLC                                          3-9-21                           $11,500.00                Secured debt
               50 Woodside Plaza, #404                                                                                                Unsecured loan repayments
               Redwood City, CA 94061                                                                                                 Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                   Other 2020 financial
                                                                                                                                 management

       3.2.
               John T. Advani                                              2/24/21                            $9,500.00               Secured debt
               Altum LLP                                                                                                              Unsecured loan repayments
               13920 SE Eastgate Way, Ste 140                                                                                         Suppliers or vendors
               Bellevue, WA 98005                                                                                                     Services
                                                                                                                                      Other Preparation of 2020 tax
                                                                                                                                 returns


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Wang Family Trust                                           3/31/21                            $6,000.00          Accidental transfer of funds to
               Chen C. Wang & Victoria Wang                                                                                      personal account. Replaced on
               490 Las Pulgas Drive                                                                                              4/1/21
               Redwood City, CA 94062
               Members

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                        Page 64 of 88
 Debtor        ACEH Capital, LLC                                                                            Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    Zhiwei Xu, Xiahua Yang, Zhen                      Complaint                    California Superior Court                   Pending
               Yang and Xuanming Lu vs.                                                       County of Santa Clara                       On appeal
               chen Chi Wang, ACEH
                                                                                                                                          Concluded
               Capital, LLC, Ace Investment
               Group, Inc., Bei Qin, 230 East
               Street and Avenue B, LLC
               18CV321297

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Kornfield, Nyberg, Bendes,
                Kuhner & Litt
                1970 Broadway, Ste 600
                Oakland, CA 94612                                    Attorney Fees                                             11/18/2020                     $9,997.00

                Email or website address


                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21              Entered: 04/21/21 07:58:19                      Page 65 of 88
 Debtor      ACEH Capital, LLC                                                                           Case number (if known)



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1 Alejandra Vargas                                     Vicinity of 220 E and S4 to S8
       .    8959 4th Ave                                         Black Butte, CA 93591
               Hesperia, CA 92345                                Net cash to seller $8,452.74                            11/3/2020                  $28,000.00

               Relationship to debtor
               none


       13.2                                                      Vacant Land APN 3080-016-011 and
       .    Golden Land, LLC                                     3080-016-012
               4505 Amazing View St                              Palmdale, CA 93591
               Las Vegas, NV 89129-3337                          Proceeds to seller $17,184.03                           7/19/2020                  $28,600.00

               Relationship to debtor
               none


       13.3 Bernardo Munoz Sanchez                               Vacant Land APN 3081-019-031
       .    14787 Nottingham Ct                                  Palmdale, CA 93591
               Adelanto, CA 92301-4017                           Net Proceeds to sellter $3,602.67                       8/24/2020                    $9,000.00

               Relationship to debtor
               none


       13.4                                                      Vacant Land
       .    Petar Guenkov Petrov                                 Action , CA
                                                                 Net Proceeds to seller $22,313.64                       12/9/2020                  $50,000.00

               Relationship to debtor
               none


       13.5 Joel Torres                                          240t St Esat and Ave G
       .    3471 5th St, Ste 106                                 Lancaster, CA 93535
               Los Angeles, CA 90020                             Net proceeds to seller $24,346.37                       9/30/2020                  $29,900.00

               Relationship to debtor
               none




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                      Page 66 of 88
 Debtor      ACEH Capital, LLC                                                                          Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange             was made                           value
       13.6 Christopher Zettner
       .    The Chris Zettner Living Trust
               18565 Soledad Canyon Rd,
               #156                                              Vacant Land APN 3334-010-047
               Canyon Country, CA                                Lancaster, CA 93535
               91351-3700                                        Net proceeds to seller $4,719.10                        3/6/2020                        $8,500.00

               Relationship to debtor
               none


       13.7 Qianyi Chen
       .    18507 Vicora Dr, Apt A                               Vacant Land APN 3344-012-003
               Rowland Heights, CA                               Lancaster, CA 93535
               91748-3669                                        Net Proceeds to seller $45,479.17                       May 18, 2020                  $55,000.00

               Relationship to debtor
               none


       13.8 Four Arts, LLC
       .    610 Clematis, #820                                   223 E. and Ave M, Lan4caster, CA 93535
               West Palm Beach, FL 33401                         Net Proceeds to seller $9,268.70                        10/2/2020                     $14,000.00

               Relationship to debtor
               none


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                      Page 67 of 88
 Debtor      ACEH Capital, LLC                                                                          Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Security Public Storage                                       Greg Wang                            Business records and books              No
       24873 Huntwood Ave                                                                                 including personally                    Yes
       Hayward, CA                                                                                        identifiable information
                                                                                                          regarding former clients and
                                                                                                          misc furniture belonging to
                                                                                                          ACEH Capital, LLC.
                                                                                                          Additionally there are
                                                                                                          contents that are personal
                                                                                                          belonging to Greg Wang and
                                                                                                          various members of the Wang
                                                                                                          family.
                                                                                                          In addition there are records
                                                                                                          belonging to non-debtor
                                                                                                          entities.

       Hurricane Electric                                            Victoria Wang                        Server                                  No
       48233 Warm Springs Blvd                                                                                                                    Yes
       Fremont, CA 94539



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                 Page 68 of 88
 Debtor      ACEH Capital, LLC                                                                          Case number (if known)



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       John T. Advani
                    Altum LLP
                    13920 SE Eastgate Way, Ste 140
                    Bellevue, WA 98005
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                       Page 69 of 88
 Debtor      ACEH Capital, LLC                                                                          Case number (if known)




    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Chen C. Wang & Victoria                        490 Las Pulgas Drive                                Members                               100%
       Wang                                           Redwood City, CA 94062



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                    Page 70 of 88
 Debtor      ACEH Capital, LLC                                                                          Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on          4/21/2021

 /s/ Victoria Wang                                                      Victoria Wang
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21           Entered: 04/21/21 07:58:19                  Page 71 of 88
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           ACEH Capital, LLC




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 13 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED:           4/21/2021



                                                                              /s/ Eric A. Nyberg
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




           Case: 21-30299                    Doc# 1            Filed: 04/21/21     Entered: 04/21/21 07:58:19      Page 72 of 88
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     Eric A. Nyberg
     Kornfield, Nyberg, Bendes, Kuhner & Little P.C.
     1970 Broadway, Ste 600
     Oakland, CA 94612



     ACEH Capital, LLC
     PO Box 610108
     Redwood City, CA 94061-0108



     230 East Street and Avenue B, LLC
     7120 Blue Hill Dr
     San Jose, CA 95129



     ACEQ Investment, Inc.
     7120 Blue Hill Dr
     San Jose, CA 95129



     All-Guard Alarm
     1306 Stealth Street
     Livermore, CA 94551



     Amanda Sword
     1000 W. Desert Valley Dr
     San Tan Valley, AZ 85143



     Anthony L. Wade
     841 W. Palmer St
     Compton, CA 90220



     Averydale Mutual Water Co.
     PO Box 191
     Lancaster, CA 93584




    Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 73 of 88
 Barclay's Bank
 PO Box 23066
 Columbus, GA 31902



 Bei Qin
 7120 Blue Hill Dr
 San Jose, CA 95129



 Borel Place Associates
 1611 Borel Place
 San Mateo, CA 94402



 Charlene Stoller
 P.O. Box 976
 Santa Clara, CA 95050



 Chase Bank
 PO Box 94014
 Palatine, IL 60094



 Chen C. Wang
 490 Las Pulgas Drive
 Redwood City, CA 94062



 Chen C. Wang & Victoria Wang
 490 Las Pulgas Drive
 Redwood City, CA 94062



 Chrisanne Huynh
 663 High Glen Drive
 San Jose, CA 95133




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 74 of 88
 Christopher R. Arnold
 4818 Hersholt AVe
 Long Beach, CA 90808



 David Gold
 6571 Camden Ave
 Los Gatos, CA 95032



 Davis Wright Tremaine
 1300 SW Fifth Ave, Ste 2400
 Portland, OR 97201



 Debra A. Longenbaugh
 5117 #5 W. Wooley Rd
 Oxnard, CA 93035



 ECI Four 7901 Stoneridge LLC
 PO Box 398404
 San Francisco, CA 94139



 Equity Trust Company, Custodian
 FBO Roselyne Genin IRA
 P.O. Box 51591
 Palo Alto, CA 94303-0712



 Equity Trust Company, Custodian
 FBO Cornelia Espejo Yap,IRA
 5601 Los Pueblos Way
 Sacramento, CA 95835



 Goldman, Evans & Trammell, LLC
 10323 Cross Creek Blvd, "F"
 Tampa, FL 33647




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 75 of 88
 Hiatt




 Hurricane Electric
 48233 Warm Springs Blvd
 Fremont, CA 94539



 I.C. Systems
 444 Highway 96E
 PO Box 64378
 Saint Paul, MN 55164-0379



 IRA Services, Trust Company
 FBO Oscar Alvarez, IRA
 3863 Harlequin Terrace
 Fremont, CA 94555



 IRA Services, Trust Company
 FBO Sanjay Saxena IRA
 200 Little Foot Drive
 Fremont, CA 94539



 IRA Services, Trust Company
 FBO Jason Datoc, IRA
 2466 Brenning Dr,
 San Jose, CA 95111



 IRA Services, Trust Company
 FBO Robert A. Mann, IRA
 P.O. Box 216
 Carnelian Bay, CA 96140



 IRA Services, Trust Company
 FBO Thomas Wayne Anderson, IRA
 P.O. Box 60096
 Sunnyvale, CA 94088-0096




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 76 of 88
 IRA Services, Trust Company
 FBO Nancy Ferguson, IRA
 1235 W. 76th Street
 Los Angeles, CA 90044



 IRA Services, Trust Company
 FBO Laura S. Rivera IRA
 19204 Redford Lane
 Huntington Beach, CA 92648



 IRA Services, Trust Company
 FBO Michelle Hinckley, IRA
 1238 W. 11th St
 San Pedro, CA 90731



 IRA Services, Trust Company
 FBO Barbara Ann Harvey IRA
 1438 Pinehurst Drive
 San Jose, CA 95118



 IRA Services, Trust Company
 FBO Brian Babcock, IRA
 3346 Woodside Lane
 San Jose, CA 95121-1246



 IRA Services, Trust Company
 FBO Rose Camarena, IRA
 4199 Georgia Ave, #4
 San Mateo, CA 94403



 IRA Services, Trust Company
 FBO Janet Hessing, IRA
 2170 Santa Croce Drive
 Livermore, CA 94550



 IRA Services, Trust Company
 FBO Jeffrey Hocker, IRA
 1025 Cortez Ave
 Burlingame, CA 94010



Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 77 of 88
 IRA Services, Trust Company
 FBO John Applegate, IRA
 604 Mountain View Ave
 Belmont, CA 94002-2533



 IRA Services, Trust Company
 FBO Lorraine Chacon, IRA
 P.O. Box 2268
 Mission Viejo, CA 92690



 IRA Services, Trust Company
 FBO Darlena Wade-Williams, IRA
 2006 W. Ave K-4
 Lancaster, CA 93536



 IRA Services, Trust Company
 FBO Stephanie L. Zierhut, IRA
 41 Marine View Drive
 Camarillo, CA 93010



 IRA Services, Trust Company
 FBO Abdul Khan, IRA
 15 Anton Court
 Sacramento, CA 95835



 IRA Services, Trust Company
 FBO Mingyue Li, , IRA
 36961 Newark Blvd, #B
 Newark, CA 94560



 IRA   Services, Trust Company
 FBO   Frank Chan IRA
 962   Broadleaf Lane
 San   Jose, CA 95128



 IRA Services, Trust Company
 FBO Rose V. DeSanto, IRA
 8145 College Ave
 Whittier, CA 90605



Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 78 of 88
 IRA Services, Trust Company
 FBO Kendra Imbori-Sanchez, IRA
 400 Dorrance Rd
 Boulder Creek, CA 95006



 IRA Services, Trust Company
 FBO Terrance Wright, IRA
 1805 N. Vallejo Way
 Upland, CA 91784



 IRA Services, Trust Company
 FBO Dolores B. Taylor, IRA
 32 Dana Point Ave
 Ventura, CA 93004



 IRA Services, Trust Company
 FBO Barbara Thompson, IRA
 P.O. Box 2550
 Placerville, CA 95667



 IRA Services, Trust Company
 FBO William Thomas, IRA
 P.O. Box 3464
 La Habra, CA 90632



 IRA Services, Trust Company
 FBO Vilma A. Salazar, IRA
 3028 W. 77th St
 Inglewood, CA 90305



 IRA Services, Trust Company
 FBO Ci Zhou, IRA
 1669 Cowper St
 Palo Alto, CA 94301



 IRA Services, Trust Company
 FBO Ninette Maass, IRA
 16201 Camino Del Sol
 Los Gatos, CA 95032



Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 79 of 88
 IRA Services, Trust Company
 FBO Kathleen Marie Farrell, IRA
 2833 Camino Del Rey
 San Jose, CA 95132



 IRA Services, Trust Company
 FBO Ana Maria Duran Hernandez, IRA
 1678 Norval Street
 Pomona, CA 91766



 IRA Services, Trust Company
 FBO Alba Garcia, IRA
 423 Hillcrest St
 El Segundo, CA 90245



 IRA Services, Trust Company
 FBO Lance Gaylord Goree, IRA
 1971 Junction Drive
 Concord, CA 94518



 IRA Services, Trust Company
 FBO Ingrid Olivia, IRA
 9613 Rosecrans Ave
 Bellflower, CA 90706



 IRA Services, Trust Company
 FBO Dan Villamil, IRA
 32804 N. The Old Rd
 Castaic, CA 91384



 IRA Services, Trust Company
 FBOCorinne Conrad, IRA
 6937 Schilling Ave
 San Diego, CA 92126



 IRA Services, Trust Company
 FBO Kai Lai, IRA
 801 San Marcos
 Fremont, CA 94539



Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 80 of 88
 IRA Services, Trust Company
 FBO Lutricia Carter, IRA
 1104 Woodview Dr
 Leander, TX 78641



 IRA Services, Trust Company
 FBO Stephen C. Carpenter, IRA
 67 St. Thomas Ct
 Pleasant Hill, CA 94523



 IRA Services, Trust Company
 FBO Winnie Lee, IRA
 2987 Mariposa Drive
 Burlingame, CA 94010



 IRA Services, Trust Company
 FBO Selam Berayes, IRA
 7864 Dickens Way
 Gilroy, CA 95020



 IRA Services, Trust Company
 FBOJan M. Garin, IRA
 3529 Springer Rd
 Placerville, CA 95667



 IRA Services, Trust Company
 FBO John Kenneth Logie, IRA
 1600 Lakeshore Ave, Apt 1010
 Oakland, CA 94606



 IRA Services, Trust Company
 FBO Emelyne Sablan, IRA
 4862 Sevilla Way
 Carlsbad, CA 92008



 IRA Services, Trust Company
 FBO Jose Mendosa, IRA
 2310 S. Greenville St
 Santa Ana, CA 92704



Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 81 of 88
 IRA Services, Trust Company
 FBO Wayne Zickefoose, IRA
 541 N. Fairhaven St
 Anaheim, CA 92801



 IRA Services, Trust Company
 FBO Franklin Bernhoft,, IRA
 2363 Woodlake Circle
 Lodi, CA 95242



 IRA Services, Trust Company
 FBO Lindo Payumo,, IRA
 4062 Shaker Rum Circle
 Fairfield, CA 94533



 James McCarthy
 1600 Webster St, Unit 301
 San Francisco, CA 94115



 Jenny Chiang
 9050 E. Whitmore St
 Rosemead, CA 91770



 John Sword
 1000 W. Desert Valley Dr
 San Tan Valley, AZ 85143



 Kern County Tax Collector
 PO Box 541004
 Los Angeles, CA 90054-1004



 Kuang-Yu Chen
 20489 Chalet Lane
 Saratoga, CA 95070




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 82 of 88
 Land Investment Co of CA, LLC
 PO Box 610108
 Redwood City, CA 94061



 Law Offices of Kenneth J. Freed
 PO Box 5914
 Sherman Oaks, CA 91413



 Lin Huang Family Trust
 7522 Tiptoe Lane
 Cupertino, CA 95014



 Los   Angeles County Treasurer
 and   Tax Collector
 225   N. Hill Street, #1
 Los   Angeles, CA 90012



 Margaret Evonne Wright
 155 E. Louis Way
 Tempe, AZ 85284



 Martin Cheatle
 1026 W. Rowland Ave
 West Covina, CA 91790-1711



 Mary Margaret Loehr
 3321 Dehesa Road, #90
 El Cajon, CA 92019



 McCarthy Burgess & Wolff
 The MB&W Building
 26000 Cannon Rd
 Bedford, OH 44146




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 83 of 88
 Monlian W. Chen
 2119 San Rafael Ave
 Santa Clara, CA 95051



 NACM Business Credit Services
 910 SW Spokane St, Bldg A
 Seattle, WA 98134



 Quadient
 234 Tarpley Rd, Ste 134
 Carrollton, TX 75006



 Richard Leong Jr
 24532 Via Tonada
 Lake Forest, CA 92630



 Salvador Meza, Jr.
 5462 Laura Drive
 San Jose, CA 95124



 Shred-It c/o Stericycle, Inc.
 28883 Network Place
 Chicago, IL 60673



 Sundale Mutual Water Co.
 PO Box 6708
 Lancaster, CA 93539



 Suni Yang Hsieh
 16917 Royalview Road
 Burlingame, CA 94010




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 84 of 88
 Sunriser Landcore Investments
 Hesam Tooloee
 1179 Oakmont Dr, #1
 Walnut Creek, CA 94595



 Wei-Fah Loo or Mei Li
 1577 S. Wolfe Rd
 Sunnyvale, CA 94087



 Whitney Boyle Wright
 155 E. Louis Way
 Tempe, AZ 85284



 Windham Professionsal
 382 Main Street
 Salem, NH 03079



 Yueh-Tze Lan
 640 Windmill Court
 Fremont, CA 94539



 Zhiwei Xu, Xiaohua Yang, Zhen Yang
 and Xuanming Lu
 c/o Jefrey L. Fazio, DeHeng Law Offices
 7901 Stoneridge Drive, Ste 208
 Pleasanton, CA 94588




Case: 21-30299   Doc# 1   Filed: 04/21/21   Entered: 04/21/21 07:58:19   Page 85 of 88
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      ACEH Capital, LLC                                                                                Case No.
                                                                                   Debtor(s)                 Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ACEH Capital, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 4/21/2021                                                             /s/ Eric A. Nyberg
 Date                                                                  Eric A. Nyberg 131105
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for ACEH Capital, LLC
                                                                       Kornfield, Nyberg, Bendes, Kuhner & Little P.C.
                                                                       1970 Broadway, Ste 600
                                                                       Oakland, CA 94612
                                                                       510-763-1000 Fax:510-273-8669




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21        Entered: 04/21/21 07:58:19             Page 86 of 88
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      ACEH Capital, LLC                                                                                 Case No.
                                                                                   Debtor(s)                  Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
         I, Victoria Wang, declare under penalty of perjury that I am the Managing Member of ACEH Capital, LLC, and
that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said limited
liability corporation at a special meeting duly called and held on the19th day of April, 2021 .

       "Whereas, it is in the best interest of this limited liability corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Victoria Wang, Managing Member of this Limited Liability Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 7
voluntary bankruptcy case on behalf of the limited liability corporation; and

        Be It Further Resolved, that Victoria Wang, Managing Member of this Limited Liability Corporation is
authorized and directed to appear in all bankruptcy proceedings on behalf of the limited liability corporation,
and to otherwise do and perform all acts and deeds and to execute and deliver all necessary documents on
behalf of the limited liability corporation in connection with such bankruptcy case, and

       Be It Further Resolved, that Victoria Wang, Managing Member of this Corporation is authorized and directed
to employ Eric A. Nyberg 131105, attorney and the law firm of Kornfield, Nyberg, Bendes, Kuhner & Little P.C. to
represent the limited liability corporation in such bankruptcy case."

 Date       4/19/2021                                                           Signed    /s/ Victoria Wang
                                                                                          Victoria Wang




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21       Entered: 04/21/21 07:58:19              Page 87 of 88
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                            ACEH Capital, LLC




       Whereas, it is in the best interest of this limited liability corporation to file a voluntary petition in the
the United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Victoria Wang, Managing Member of this LimitedLliability Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 7
voluntary bankruptcy case on behalf of the limited liability corporation; and

        Be It Further Resolved, that Victoria Wang, Managing Member of this Limited Liability Corporation is
authorized and directed to appear in all bankruptcy proceedings on behalf of the limited liability corporation,
and to otherwise do and perform all acts and deeds and to execute and deliver all necessary documents on
behalf of the limited liability corporation in connection with such bankruptcy case, and

       Be It Further Resolved, that Victoria Wang, Managing Member of this Limited Liability Corporation is
authorized and directed to employ Eric A. Nyberg 131105, attorney and the law firm of Kornfield, Nyberg, Bendes,
Kuhner & Little P.C. to represent the limited liability corporation in such bankruptcy case.


 Date       4/19/2021                                                            Signed
                                                                                          /s/ Victoria Wang


 Date                                                                            Signed




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
           Case: 21-30299                    Doc# 1            Filed: 04/21/21       Entered: 04/21/21 07:58:19   Page 88 of 88
